Wyly, J.
In 1867, the defendant, Auguste Reggio, sold to the plaintiff one-half .of his sugar plantation in the parish of Plaquemines.
*638Subsequently there was a suit for partition, and the property was-sold by order of court to effect the partition.
Out of the half of the proceeds coming to Auguste Reggio, the purchasers, Blanchin & Giraud, retained in their hands $14,900, the amount of a conventional mortgage given by Auguste Reggio to his-brother, Edmond Reggio, in 1844.
The plaintiff subsequently obtained judgment against Auguste Reggio, caused execution to issue,’ and garnishment process to be served on Blanchin & Giraud. They answered the interrogatories,, stating: that they held this $14,900, belonging to Auguste Reggio, in order to discharge the mortgage existing on the plantation in favor off Edmond’ Reggio; and that all the other funds of said Auguste Reggio, remaining in their hands at the time of the purchase, were paid over to him, and they are in no manner indebted to him.
The plaintiff then took proceedings to traverse these answers and to-obtain judgment against said garnishees for the amount of hisfi.fa.,. making Octave Reggio, the curator of Edmond Reggio, who was inter-dieted, a party to the said proceedings.
The court came to the conclusion that the mortgage in favor of Edmond Reggio was perempted, and gave judgment requiring the garnishees to pay over to the sheriff the amount of the fi. fa. issued by the plaintiff.
The defendants and the garnishees objected to the form of the proceedings, and they contend that a revocatory action should have been resorted to, in order to set aside the mortgage and the judgment rendered thereon in favor of Edmond Reggio.
If the mortgage was never legally reinscribed since it was given in 1844, as appears by the evidence, it is without effect as to third persons, and it is no incumberance on the property in the hands of the garnishees.
As to the plaintiff, and as to the garnishees, the mortgage of Edmond Reggio is without effect for want of reinscription, and the latter has no preference on the funds of Auguste Reggio retained in the hands off said garnishees. The plaintiff, who has acquired the privilege of a seizing creditor on the funds by reason of the garnishment process, had no cause to bring a revocatory action to set aside the mortgage of Edmond Reggio, which was dead as to him for want of reinscription.
We therefore conclude that the court did not err in rendering the judgment appealed from.
Judgment affirmed.